200 U.S. 298 (1906)
GUSS
v.
NELSON.
No. 124.
Supreme Court of United States.
Argued December 12, 1905.
Decided January 15, 1906.
APPEAL FROM, AND IN ERROR TO, THE SUPREME COURT OF THE TERRITORY OF OKLAHOMA.
*299 Mr. A.G.C. Bierer, with whom Mr. Frank Dale was on the brief, for appellants and plaintiffs in error.
Mr. W.R. Biddle, Mr. W.P. Dillard, Mr. Selwyn Douglas, Mr. George S. Green and Mr. H.B. Martin for appellee and defendant in error.
*302 MR. JUSTICE BREWER, after making the foregoing statement, delivered the opinion of the court.
The appeal must be dismissed. Oklahoma City v. McMaster, 196 U.S. 529.
Considering the writ of error, we remark that no rulings were made in respect to the admission or rejection of testimony presenting anything worthy of consideration. No special findings of fact were made by either the District or Supreme Court, the former finding generally the issues in favor of the plaintiff and rendering judgment upon such general finding, and the latter merely discussing the right of recovery upon the pleadings and such general finding.
Plaintiffs in error contend that this is a mere option contract, and that no liability could attach to them except upon an election to purchase the property, which they never made, but, on the contrary, declined to make, and notified the plaintiff thereof by letter. They call attention to the clause providing that "the $500 is to be considered an option," refer to the fact that there is nothing in the contract in terms mentioning "sale" or "purchase." There is always danger in applying a generic term to a contract and then subjecting it to the general rules controlling contracts of that nature, irrespective of its special stipulations. While an option is given by the contract, and the price paid for the option is named, yet it contains other clauses which are equally binding and from which liability arises. Option contracts are not all alike. As said in Hunt v. Wyman, 100 Massachusetts, 198, 200, quoted approvingly by this court in Sturm v. Boker, 150 U.S. 312, 329:
"An option to purchase if he liked is essentially different from an option to return a purchase if he should not like. In one case the title will not pass until the option is determined; in the other the property passes at once, subject to the right to rescind and return."
*303 In the contract before us, while an option running until the fourth of March, 1901, is given, for which $500 is to be paid, the stipulation for such option is followed by this: "At that date the above-named parties are to pay to Nelson an additional sum of $4,500 (four thousand five hundred dollars), or in lieu thereof to turn back to said Nelson all the property delivered by him." Here is an absolute promise on the part of plaintiffs in error to pay an additional sum of $4,500 at a specified date, or in lieu thereof to turn back the property. They did not return the property. The amount to be paid and the time of the payment are expressly named, and that stipulation in the contract is as significant and binding as any other. It shows that the option given is an option to return, and that if it is not exercised at the time named the sale is complete, and the promise to pay the balance of the purchase price becomes absolute. This construction of the contract is reinforced by the fact that not only was the stock to be delivered to the plaintiffs in error, but also Nelson agreed to give, and did give, his proxy as director in each of the companies, so that the possession of the stock and all the rights which attached to it passed to the plaintiffs in error, to be exercised by them subject to the right at any time before the fourth of March to return the property. Haskins v. Dern, Supreme Court of Utah, 19 Utah, 89, is directly in point.
We see no error in the ruling of the Supreme Court of Oklahoma, and its judgment is
Affirmed.
MR. JUSTICE McKENNA took no part in the decision of this case.